DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Status of the Claims
Claims 1-9 were previously pending.  Claims 1, 8, and 9 were amended in the reply filed February 24, 2022.  Claims 1-9 are currently pending.

Response to Arguments
Applicant's amendments overcome the objection to claim 9 and it is withdrawn. 
Applicant's amendments partially overcome the rejection made under § 112(a).  See below.
Applicant's amendments partially overcome the rejections made under § 112(b) and they are withdrawn.  Claim 8 still has two references to "several hours."
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  "Rather, the amended independent claims 1 and 8-9 are integrated into a practical application because the recited limitations of the amended independent claims 1 and 8-9, when considered both individually and as an ordered combination, are directed to a system comprising a plurality of charging stations to supply electric power; a vehicle equipped with a power storage device to charge the power storage device by using the electric power supplied from the charging station, and a server to communicate with the vehicle and the plurality of charging stations."  Remarks, 10.  This merely describes a field-of-use for the invention.  See also ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019) (controlling vehicle charging stations held to be an ineligible abstract idea).  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
"upon receiving the inquiry from the server, the charging station is configured to send to the server congestion information, reservation information, a predicted utilization rate ahead of the present time, and/or a waiting time to start of charging of the vehicle; 
upon receiving the inquiry from the server, the other charging stations are configured to send to the server other congestion information, reservation information, a predicted utilization rate ahead of the present time, a waiting time to start of charging of the vehicle, and/or incentive information for prompting charging at the other charging stations installed around the destination; 
the server is further configured to 
when the predicted utilization rate ahead of the present time or the waiting time to the start of charging of the vehicle is not greater than a predetermined threshold value, send to the vehicle the congestion information, the reservation information, and the predicted utilization rate ahead of the present time, and/or the waiting time to the start of charging of the vehicle received from the charging station installed in the destination; and 
when the predicted utilization rate ahead of the present time or the waiting time to the start of charging of the vehicle is greater than the predetermined threshold value, send to the vehicle, the other congestion information, the reservation information, and the predicted utilization rate ahead of the present time, the waiting time to the start of charging of the vehicle, and/or the incentive information for prompting charging at the other charging stations installed around the destination received from the other charging stations installed around the destination."
The Specification states: "The information of a charging station 200 installed around the destination may be sent to the vehicle 100 only when the congestion degree such as a predicted utilization rate several hours ahead of the present time or the waiting time to the start of charging is greater than a predetermined threshold value."  Published Specification, ¶ 0076.  This does not support the multiple recited limitations of sending that information.  It merely describes using that data to determine when the other information is sent.  Fig. 7 & ¶ 0078 only support that this information is the station (facility), address (with distance), congestion (wait time) and discount (incentive).  It does not support sending: a predicted utilization rate ahead of the present time.  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several” in claim 8 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear how many hours would be required in order to infringe the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-9, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including sending a destination information designated by a user of the vehicle; to acquire usage status of a charging station installed in the destination among the plurality of charging stations and to acquire other usage status of other charging stations installed around the destination among the plurality of charging stations upon receiving the destination information from the vehicle; upon receiving the inquiry, causing to send congestion information, reservation information, a predicted utilization rate ahead of the present time, and/or a waiting time to start of charging of the vehicle; upon receiving the inquiry, causing to send other congestion information, reservation information, a predicted utilization rate ahead of the present time, a waiting time to start of charging of the vehicle, and/or incentive information for prompting charging at the other charging stations installed around the destination; when the predicted utilization rate ahead of the present time or the waiting time to the start of charging of the vehicle is not greater than a predetermined threshold value, causing to send the congestion information, the reservation information, the predicted utilization rate ahead of the present time, and/or the waiting time to the start of charging of the vehicle received from the charging station installed in the destination; and when the predicted utilization rate ahead of the present time or the waiting time to the start of charging of the vehicle is greater than the predetermined threshold value, causing to send the other congestion information, the reservation information, the predicted utilization rate ahead of the present time, the waiting time to the start of charging of the vehicle, and/or the incentive information for prompting charging at the other charging stations installed around the destination received from the other charging stations installed around the destination; sending the congestion information and the incentive information; and displaying the information to the user. The other independent claims recite similar limitations albeit with different wording. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information on the vehicle charging and travel behaviors of persons and related transactional/commercial relationships with charging station service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—controlling vehicle charging stations; Customedia Technologies, LLC v. Dish Network Corp., 951 F.3d 1359 (Fed. Cir. 2020)—delivery of targeted advertisements; similar because at another level of abstract the invention could be characterized as delivery of targeted incentives).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment/field-of-use (e.g., computers and the Internet) in which to carry out the judicial exception (a plurality of charging stations configured to supply electric power; a vehicle equipped with a power storage device and configured to charge the power storage device by using the electric power supplied from the charging station; and a server configured to communicate with the vehicle and the plurality of charging stations—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a plurality of charging stations configured to supply electric power; a vehicle equipped with a power storage device and configured to charge the power storage device by using the electric power supplied from the charging station; and a server configured to communicate with the vehicle and the plurality of charging station—see published Specification ¶¶ 0033-34, 56-57 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea already identified by adding more limitations to describe the ordering of human activities).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., the same server, charging stations, vehicle, etc.).  Although claim 6 recites a display and input device, these are only used for extra-solution activities (see MPEP 2106.05(g)) and further describe using the general technological environment (i.e., computers and the Internet) to communicate data. 
Dependent Claims Step 2B:
The dependent claims merely use the same well-known general technological environment and instructions to implement the abstract idea as the independent claims.  Although they add the elements identified in 2A above (display and input device of claim 6), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0056-57).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628